—Appeal by the defendant (1) from a judgment of the County Court, Suffolk County (Namm, J.), rendered February 19, 1992, convicting him of attempted burglary in the second degree, upon his plea of guilty, and (2) from an amended judgment of the same court, also imposed February 19, 1992, revoking a sentence of probation previously imposed by the same court (Mazzei, J.), upon a finding that he violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted burglary in the second degree.
Ordered that the judgment and amended judgment are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.